DETAILED ACTION
	In Reply filed on 12/15/2021, claims 4 and 7-17 are pending. Claims 4 and 7-14 are currently amended. Claims 1-3 and 5-6 are canceled, and claims 15-17 are newly added. Claims 4 and 7-17 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of both the JP 2016-154731 application and the JP 2017-141755 application required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yanhong Hu on 03/03/2022 and 03/07/2022.

The application has been amended as follows: 
Claim 4. (currently amended) A method for manufacturing a three-dimensional object, the method comprising: 
	……
a soluble material, which is a material of the support material, contains a resin having a hydrophilic group, which is at least one of a polyester resin having a hydrophilic group and a polyamide resin having a hydrophilic group, and
the composition is neutral and has a pH of 6 to 8.

Claim 17. (Canceled)

(END)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, Harunobu (JP 2014083744 A) teaches all the claimed limitations including that the composition comprises water and a water-soluble compound having a specific parameter as recited in claim 4 (pages 5-7 of the OA mailed on 10/04/2021), but does not specifically teach that (1) a soluble material, which is a material of the support material, contains a resin having a hydrophilic group, which is at least one of a polyester resin having a hydrophilic group and a polyamide resin having a hydrophilic group, (2) the composition is neutral and has a pH of 6 to 8 (as currently amended by Examiner’s Amendment).
Regarding deficiencies (1) and (2), Priedeman (US 20180030234 A1) teaches a method of recycling and reusing a tap water-soluble sulfonated polymer material from a structural component made using an additive manufacturing process comprises dissolving the structural component in water to disperse the sulfonated polymer material into the water, and the sulfo-polymer supports includes sulfo-polyesters (i.e., a polyester having a sulfonate group as a hydrophilic group), and/or sulfo-polyamides (i.e., a polyamide having a sulfonate group as a hydrophilic group) (pages 8-9 of the OA mailed on 10/04/2021). Although Priedeman teaches that water, which dissolves the support polymer, is neutral, Priedeman is silent to the use of the composition comprising “a water-soluble compound” other than water. 
Singletary (US 20200324457 A1, the priority date on 04/01/2016) teaches a method for manufacturing a 3D object (abstract), and the method includes - when exposed to water in the liquid state, pure water can be used, and nevertheless, exposure to water solutions acidified or basified through the addition of acid(s) or base(s), to water mixtures with polar protic solvents (e.g. ethanol, isopropanol, ethylene glycol); to water solutions comprising electrolytes (e.g. sodium chloride, lithium chloride can be used (¶ [0096]). Although Singletary teaches that the composition comprises water and a water-soluble compound having a specific solubility parameter (e.g., isopropanol), the composition is acidified or basified (i.e., not neutral). 
Shimada (US 20170355133 A1) and Hanyu (US 20170015063 A1) teach methods of fabricating 3D articles, and the 3D articles include a supporting material comprising a water-soluble compound having a specific solubility parameter as recited in claim 4 for better removal of the supporting material with water (Shimada: abstract, ¶ [0042]; Hanyu: abstract, ¶ [0048]).   
Harunobu, Priedeman, Singletary, Shimada and/or Hanyu does not teach all the claimed limitations and motivation to combine, in particular, the composition having water, a water-soluble compound with a specific solubility parameter, and have pH 6-8, as the references teach only the composition comprising either water, a water-soluble compound having the specific solubility, and acid or base (i.e., not neutral), or a neutral water. Thus, claim 4 is allowed, and claims 7-16 are allowed as being dependent from claim 4. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        


/LEITH S SHAFI/Primary Examiner, Art Unit 1744